Citation Nr: 0109379	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which denied the benefit sought 
on appeal.


REMAND

A preliminary review of the record discloses that in the 
January 2000 rating decision the RO acknowledged that a 
rating decision dated in December 1975 denied service 
connection for hearing loss.  Nevertheless, the rating 
decision on appeal denied the veteran's claim as "not well 
grounded."  Since the veteran's claim for service connection 
for hearing loss was previously denied, the Board has 
characterized the issue as set forth on the title page of 
this decision as whether new and material evidence has been 
submitted to reopen the claim of service connection for 
bilateral hearing loss.

In any event, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which modified the circumstances under which VA's duty to 
assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims, which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  This law eliminates the concept of a 
well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 
308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA.  In view of the RO's adjudicative action in this case 
in denying the claim as "not well grounded" instead of 
determining whether new and material evidence had been 
submitted to reopen the previously denied claim, and the 
notice requirements of the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure compliance 
with the VCAA, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case 
is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  After the development requested in 
the first paragraph has been completed, 
the RO should readjudicated the veteran's 
claim and determine whether new and 
material evidence has been submitted 
since the December 1975 rating decision 
to reopen the previously denied claim for 
service connection for hearing loss.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



